Citation Nr: 0000298	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94 - 07 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the claim for service connection for a lumbar spine 
disability, including arthritis, is well grounded.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
December 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1993 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

This case was previously before the Board in February 1996, 
and was Remanded to the RO for additional development to 
resolve the issue of whether the veteran had a preservice 
lumbar spine disability, to include obtaining medical records 
from all health care providers from whom the veteran has 
received treatment for any lumbar spine disability, including 
arthritis, since July 1990, to obtain the complete clinical 
records of the veteran's treatment at Baylor Hospital, 
Dallas, Texas, in September 1971 for injuries sustained in an 
automobile accident, and to ask the National Personnel 
Records Center (NPRC) to make a specific search for the X-ray 
film(s) and radiographic report stemming from the veteran's 
service separation examination conducted at the AFEES, Kansas 
City, Missouri, in October 1977.  

The requested actions have been completed and the case 
returned to the Board for further appellate consideration.


FINDING OF FACT

The claim of entitlement for service connection for a lumbar 
spine disability, including arthritis, is not plausible 
because no competent medical evidence has been submitted 
which links or relates any inservice trauma or pathology to 
any current lumbar spine disability. 



CONCLUSION OF LAW

The claim for service connection for a lumbar spine 
disability is not well grounded because of the absence of a 
medical nexus linking inservice trauma or pathology to the 
claimed disability.  38 U.S.C.A. § 1110, 1131, 5107(a) (West 
1991);  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim of 
entitlement to service connection for a lumbar spine 
disability, including arthritis.  If he has not, his appeal 
must fail, and VA is not obligated to assist him in the 
development of the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski,  1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown,  5 Vet. App. 91, 93 (1993).  
For the reasons set forth below, the Board finds that the 
veteran has not met his burden of submitting evidence to 
support a belief that his claim of entitlement to service 
connection for a lumbar spine disability, including 
arthritis, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991);  see Grottveit, at 93;  Tirpak v. Derwinski,  2 Vet. 
App. 609 (1992);  Murphy, at 80.  

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) evidence of incurrence or 
aggravation of a disease or injury in service in the form of 
lay or medical evidence; together with (3) evidence of a 
nexus between the inservice injury or disease and the current 
disability in the form of medical evidence.  Caluza v. Brown,  
7 Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 604 
(Fed. Cir. 1996).  In this case, the requirement of item (1) 
is satisfied because the record contains competent evidence 
of a lumbar spine disability with degenerative arthritis in 
the form of a medical diagnosis:  Central disc bulge at L5-
S1; status post right hemilaminectomy; and facet joint 
hypertrophy with spur formation, and left L5-S1 
radiculopathy. 

The requirement of item (2) is not satisfied as to the issue 
of a lumbar spine disability because the record contains no 
evidence of incurrence or aggravation of a chronic lumbar 
spine disability, including arthritis, during active service, 
on service separation examination, or within the initial 
postservice year.  The service medical records show that the 
veteran was seen on one occasion in February 1976 with 
complaints of back pain, and that he offered a history of 
back pain on and off since high school.  He was unable to 
recall any particular traumatic event, but thought he might 
have injured his back exercising for the physical fitness 
program.  Examination revealed tenderness over the right 
sacroiliac joint, muscle spasm, and painful limitation of 
motion.  The impresssion was musculo-tendon strain, low back.  
X-ray was negative for subluxation or other bone pathology.  
No further complaint, treatment, or findings of a lumbar 
disability were shown during his remaining period of active 
service.  The report of service separation examination, 
conducted in October 1977, cited the veteran's complaint of 
recurrent back pain, his previous complaint in February 1976, 
and current X-rays.  Those X-ray disclosed normal alignment 
of the lumbar spine with congenital assymetrical facettes at 
the lumbosacral joints and slight, uniform narrowing of the 
L5 disc with minimal reverse spondylolisthesis, L5-S1.  The 
radiographic examiner repeated that his findings were 
congenital in origin.  The medical record thereafter is 
silent for complaint, treatment, findings, or diagnosis of 
any injury to the lumbar spine prior to May 1987, when the 
veteran complained of numbness in the right leg and low back 
symdrome.  He subsequently underwent a fusion of the lumbar 
spine.  

Mere congenital or developmental defects . . . are not 
diseases or injuries within the meaning of applicable 
legislationproviding for payment of VA disability 
compensation benefits.  38 C.F.R. Part 4, § 4.9 (1999).

The Board finds that the veteran does not claim that he 
suffered a lumbar disability during combat, nor is that 
disability alleged to be related to combat.  Accordingly, the 
lightened evidentiary burden afforded combat veterans under 
the provisions of  38 U.S.C.A. § 1154(b) (West 1991) and  
38 C.F.R. § 3.304(d) is inapplicable to this case.

Further, the chronicity provisions of  38 C.F.R. § 3.303(b) 
are applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service, or during 
an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  In this case, no chronic condition 
was demonstrated or diagnosed in service or during any 
applicable presumptive period.  If chronicity is not 
applicable, a claim may still be well grounded on the basis 
of  38 C.F.R. § 3.303(b) if the condition is noted during 
service or during an applicable presumptive period, and if 
competent evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The condition noted on one occasion during active 
service was diagnosed as a musculo-tendon strain - low back, 
a condition not requiring spinal fusion.  The condition 
diagnosed in April 1990 and subsequently included a central 
disc bulge at L5-S1; status post right hemilaminectomy; and 
facet joint hypertrophy with spur formation, without evidence 
of canal stenosis or spondylolisthesis, findings not shown 
during service or on service separation examination.  The low 
back condition shown in March 1998 as a lumbosacral strain 
followed an intercurrent injury sustained in the course of 
his employment.  

The condition shown at the time of service separation was 
diagnosed as a congenital disability on the radiologists' 
report.  Further, the veteran has acknowledged in his sworn 
testimony that the examining physician showed him a copy of 
the X-ray film at that time and explained that the back 
condition shown was congenital in nature, one that he had 
from birth.  Based upon the foregoing, the Board finds that 
the requirements of item (2) are not meet.

The Board further finds that the requirement of item (3) are 
not met in that the veteran has failed to provide competent 
medical evidence which links or relates the lumbar disability 
shown in May 1987 or that shown in April 1990 with any trauma 
or pathology found present during active service.  In order 
to present a well-grounded claim, the claimant must submit 
competent medical evidence which establishes a nexus between 
a documented inservice injury or disease and the current 
disability.  The veteran has failed to meet that requirement.  
The only person who has related the veteran's inservice 
musculo-tendon strain to his postservice right 
hemilaminectomy, central disc bulge at L5-S1, and facet joint 
hypertrophy with spur formation is the veteran himself.  
However, the Court has held that a lay person, such as the 
veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit, at 93;  Espiritu v. Derwinski,  2 
Vet. App. 492, 495 (1992).  The appellant cannot meet his 
initial burden of presenting a well-grounded claim by relying 
upon his own opinions as to medical matters.  Clarkson v. 
Brown,  4 Vet. App. 565 (1993);  Grottveit, at 93.

In the absence of evidence of a well-grounded claim for 
service-connection for a lumbar spine disability, including 
arthritis, that claim is denied. 

The submission of a well-grounded claim is a prerequisite to 
invoking the VA's duty to assist.  As the veteran has not 
presented a well-grounded claim for service connection for a 
lumbar spine disability, including arthritis, the duty to 
assist the veteran, including additional VA examinations, 
does not arise.  See Slater v. Brown,  9 Vet. App. 240 
(1996);  Franzen v. Brown,  9 Vet. App. 235 (1996).  The 
United States Court of Appeals for the Federal Circuit has 
held that only a person who has submitted a well-grounded 
claim can be determined to be a claimant for the purpose of 
invoking the duty to assist provisions of  38 U.S.C.A. 
§ 5107(a).  See Epps v. Gober, 126 F.3d 1464, 1468-69 (1997).

The Court has held that VA cannot assist a veteran in 
developing a claim that is not well-grounded.  Morton v. 
West,  12 Vet. App. 447 (1999).  However, the Board notes 
that the veteran may render his claim well grounded by 
submitting competent medical evidence showing the presence of 
a chronic lumbar spine disability during service or on 
service separation examination, or lumbar arthritis during 
the initial postservice year, or competent medical evidence 
linking or relating those disabilities to trauma or pathology 
experienced during active service.  Robinette v. Brown,  8 
Vet. App. 69, 74 (1995).

Although the Board has considered and denied the veteran's 
claim for service connection for a lumbar spine disability, 
including arthritis, on a ground different from that of the 
RO, that is, on the basis of whether the veteran's claim for 
service connection for that disability is well grounded 
rather than whether he is entitled to prevail on the merits, 
the veteran has not been prejudiced by this decision.  In 
assuming that the claim was well grounded, the RO accorded 
the veteran greater consideration than his claim warranted 
under the circumstances.  Bernard v. Brown,  4 Vet. App. 384, 
392-394 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
for service connection for a lumbar spine disability, 
including arthritis, is well grounded would be pointless and, 
in light of the legal authority cited above, would not result 
in a determination favorable to the appellant.  VAOPGCPREC 
16-92 (O.G.C. 16-92);  57 Fed. Reg. 49, 747 (1992).


ORDER

Evidence of a well-grounded claim for service connection for 
a lumbar spine disability, including arthritis, not having 
been submitted, that claim is denied.  




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

